IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


R.J. REYNOLDS TOBACCO COMPANY,

             Appellant,

 v.                                                  Case No. 5D17-126

SHERRY SMITH, PERSONAL
REPRESENTATIVE OF THE
ESTATE OF JULIUS B. SMITH,

             Appellee.

________________________________/

Opinion filed March 27, 2018

Appeal from the Circuit Court
for Volusia County,
Dennis Craig, Judge.

Charles R.A. Morse, of Jones Day, New
York, NY, Jason T. Burnette, of Jones
Day, Atlanta, GA, Troy A. Fuhrman, and
Marie Attaway Borland, of Hill Ward
Henderson, Tampa, and Donald B. Ayer,
of Jones Day, Washington, D.C., for
Appellant.

David J. Sales, and Daniel R. Hoffman, of
David J. Sales, PA, Jupiter, and William J.
Wichmann, of William J. Wichmann, P.A.,
Fort Lauderdale, for Appellee.

PER CURIAM.

      AFFIRMED. See Schoeff v. R.J. Reynolds Tobacco Co., 232 So. 3d 294 (Fla.

2017); R.J. Reynolds Tobacco Co. v. Marotta, 214 So. 3d 590 (Fla. 2017); R.J. Reynolds
Tobacco Co. v. Ciccone, 190 So. 3d 1028 (Fla. 2016); Philip Morris USA, Inc. v. Douglas,

110 So. 3d 419 (Fla. 2013); Wald v. Grainger, 64 So. 3d 1201 (Fla. 2011).



EVANDER, LAMBERT, and EDWARDS, JJ., concur.




                                           2